PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/744,429
Filing Date: 16 Jan 2020
Appellant(s): HiDeep Inc.



__________________
Jongwon Kim
(Reg. No. 66,993)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 6, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 1, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Regarding Appellant’s assertions of page 9 that “The proposed modification or combination of Park and Oda would render the prior art invention being modified unsatisfactory for Park’s intended purpose or change the principle of operation of Park’s invention. The Final Office Action fails to provide proper rationales to support a conclusion of obviousness”, Examiner notes that these assertions appear to be conclusory statements because Appellant has not pointed out how the proposed modification would render the prior art invention unsatisfactory for Park’s intended purpose or change the principle of operation of Park’s invention.  Nor has Appellant provided any articulated evidence that a proper rational supporting a conclusion of obviousness has been omitted from the Examiner’s articulated rejection.
Regarding Appellant’s assertion on page 12 that “Park does not teach the claimed combination of the first period, in which a detection signal from the second touch electrodes is received, and the second period, in which a detection signal from the first touch electrodes and the second touch electrodes is received. Park is absolutely silent as to the time division for receiving detection signals from only one of the horizontal and vertical electrodes and both of the horizontal and vertical electrodes”, Examiner respectfully reminds Appellant that the rejection is an obviousness type rejection. In response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, Park teaches stylus detection by applying a signal in a preset period then subsequently measuring a resonate response whereas hand/finger detection applies a signal in a preset period and measures during the signal application period. As discussed in the rejection, figure 6 of Park teaches driving first electrodes and sequentially receiving responses from second electrodes for hand detection (see paragraphs 0157-0161) OR figures 9A-9D driving so as to cause resonance with a stylus.  However, Park is silent regarding specific timing of when to perform which type (hand or stylus) detection.  
Oda teaches alternating detection of hand/stylus.  One of ordinary skill in the art would have been motivated to have modified Park with the teachings of Oda to have alternately in a time divided manner detected finger and pen (stylus) touch so as to facilitate detection of either or both finger and stylus touch using known techniques with predictable results. Therefore, incorporation of the teachings of Oda with the teachings of Park would have resulted in the “claimed combination of the first period, in which a detection signal from the second touch electrodes is received, and the second period, in which a detection signal from the first touch electrodes and the second touch electrodes is received” by virtue of alternately performing hand/stylus detection as disclosed by Oda.
Regarding Appellant’s assertion on page 12 that “Wright does not teach the feature that the first threshold is set to filter the second detection signal which is resonated by a second touch object based on the second driving signal”, Examiner reiterates that the rejection is an obviousness type rejection.  Wright teaches that any received signal received during a wait-for-stylus interval that is above a predetermined noise threshold is determined to be a stylus signal (see Wright paragraph 0078).  One of ordinary skill in the art would have been motivated to have modified Park to have recognized signals received during a sensing period which are above a noise threshold as a valid signal so as to avoid invalid touch determination due to noise using known techniques with predictable results.
Regarding Appellant’s assertion on page 13 that “Wright does not teach the second frequency of the second driving signal, which generates resonance with the second touch objection, is higher than the first frequency of the first driving signal”.  Wright teaches a different frequency for stylus sensing than for finger sensing so as to differentiate between stylus and finger sensing signals (see Wright paragraph 0063).  One of ordinary skill in the art would have been motivated to have modified Park with the teachings of Wright so as to better differentiate between stylus and finger sensing signals.  Further, selection of different frequencies for each of a stylus sensing transmission signal and a finger sensing transmission signal would have included a finite number of possible solutions:  
1. a pulse signal of a second frequency that is higher than the first frequency
2. a pulse signal of a second frequency that is lower than the first frequency
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success since both solutions provide the ability for the sensing transmission signal to better differentiate between stylus and finger sensing signals.
Regarding Appellant’s assertion on page 14 that “As discussed above, Park, Oda, and Wright fail to teach of suggest a driver configured to apply a first driving signal to the first touch electrodes during a first period and a second driving signal to the second touch electrodes during a second period subsequent to the first period;”, Examiner respectfully disagrees as discussed above.
Regarding Appellant’s assertion spanning page 14-15 that “As discussed above, Park, Oda, and Wright fail to teach or suggest …. a plurality of differential amplifiers, Examiner respectfully notes Appellant’s above discussion does not mention differential amplifiers.
Regarding Appellant’s assertion on page 15 that “As discussed above, Park, Oda, and Wright fail to teach or suggest … wherein the detection signal includes at least one of a first detection signal generated by a first touch object based on the first driving signal outputted from the first touch electrodes of the touch apparatus and a second detection signal resonated by a second touch object based on the second driving signal outputted from the second touch electrodes of the touch apparatus; [...] wherein the driver applies a pulse signal of a second frequency that is higher than the first frequency to both the first touch electrodes and the second touch electrodes as the second driving signal during the second period; and wherein the controller determines a detection signal as a valid touch signal based on whether a signal strength of the detection signal received in response to the first driving signal exceeds a first threshold during the first period, and the first detection signal is determined as a valid touch signal, and the first threshold is set to filter the second detection signal”, Examiner respectfully disagrees as discussed above.
Regarding Appellant’s assertion spanning pages 15-16 that the proposed modification or combination of Park and Oda would render the prior art invention being modified unsatisfactory for Park’s intended purpose or change the principle of operation of Park’s invention, Examiner respectfully disagrees with Appellant’s characterization of the combined teachings as they have been applied to the claimed invention.  
Specifically, as discussed above, Park teaches stylus detection applies a signal in a preset period then subsequently measures a resonate response whereas hand/finger detection applies a signal in a preset period and measures during the signal application period. As discussed in the rejection, figure 6 of Park teaches driving first electrodes and sequentially receiving responses from second electrodes for hand detection (see paragraphs 0157-0161) OR figures 9A-9D driving so as to cause resonance with a stylus.  However, Park is silent regarding specific timing of when to perform which type (hand or stylus) detection.  
Oda teaches alternating detection of hand/stylus.  One of ordinary skill in the art would have been motivated to have modified Park with the teachings of Oda to have alternately in a time divided manner detected finger and pen (stylus) touch so as to facilitate detection of either or both finger and stylus touch using known techniques with predictable results. Therefore, incorporation of the teachings of Oda with the teachings of Park would have resulted in the “claimed combination of the first period, in which a detection signal from the second touch electrodes is received, and the second period, in which a detection signal from the first touch electrodes and the second touch electrodes is received” by virtue of alternately performing hand/stylus detection as disclosed by Oda.
Therefore, incorporation of alternately performing hand/stylus detection as disclosed by Oda with the teachings of Park would be straightforward and result in the “claimed combination of the first period, in which a detection signal from the second touch electrodes is received, and the second period, in which a detection signal from the first touch electrodes and the second touch electrodes is received”.  Examiner is unable to discern from Appellant’s remarks how the principle of operation of Park’s device would be changed by incorporation of alternately performing hand/stylus detection as disclosed by Oda with the teachings of Park.
Regarding Appellant’s assertion on page 16 that “Wright teaches a different frequency for stylus pen sensing than for finger sensing so as to differentiate between stylus and finger sensing signals. Wright uses completely different principle of operation for distinguishing finger and pen from that of Park either. Therefore, If Park’s device were modified by the teaching of Wright, then the principle of operation of Park’s device would be changed. Further, it is not also obvious whether Park’s device could be modified by the teaching of Wright to satisfy for the intended purpose of Park’s device.”, as discussed above, Park has been modified with the teachings of Wright to incorporate different frequency signals so as to better differentiate between stylus and finger sensing signals. 
Regarding Appellant’s assertion that Wright uses a different principle for distinguishing finger/stylus, as discussed in the office action dated May 3, 2021, specifically Appellant asserted that Wright’s stylus TX signal 677 is different from the second driving signal of claim 12, which is applied by the driver to the touch panel.  However, Wright paragraph 0093 indicates “In an embodiment, the stylus TX signal is generated by a waveform generator in the TX drive circuit 610.” (see Wright figure 6A-6B, element 610 and paragraph 0093).
Therefore, incorporating different frequencies would merely be straightforward enhancement of the invention of Park in order to better differentiate between stylus and finger sensing signals as disclosed by Wright.
 Examiner is unable to discern from Appellant’s remarks how the principle of operation of Park’s device would be changed by incorporation of different frequency signals as disclosed by Wright with the teachings of Park.
Regarding Appellant’s assertion on page 17 that “Examiner fails to provide articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. In the Final Office Action, the Examiner merely provides conclusory statements but did not provide articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.”, Examiner respectfully disagrees.  An articulated reasoning has been made for how and why one of ordinary skill in the art would have been motivated to have modified Park with the teachings of Oda and Wright to have arrived at the claimed invention.  Specifically, the invention of Park has been modified to provide an alternating timing for sensing stylus/finger, to filter noise so as to detect valid signals and to incorporate different frequencies to better differentiate between stylus/finger sensing signals.  Each of these modifications are straightforward and easily achieved by one of ordinary skill in view of the combined teachings of the prior art.
Regarding Appellant’s assertion on page 17 that “In the Final Office Action, the Examiner responded to Appellant's argument by merely asserting that incorporation of the teachings of Oda would provide a timing relationship to facilitate detection of either or both finger and stylus touch using known techniques with predictable results. However, the Examiner did not provide any detailed explanation how Park’s device could be modified by the teaching of Oda, which uses completely different principle of operation, to satisfy for the intended purpose of Park’s device. Regarding Wright, the Examiner responded to Appellant's argument by merely quoting Wright’s paragraph 0093. However, the Examiner did not provide any detailed explanation how Park’s device could be modified by the teaching of Wright, which uses completely different principle of operation, to satisfy for the intended purpose of Park’s device.”, Appellant appears to allude that incorporation of the teachings of Oda or Wright with the teachings of Park modifies the intended purpose of Park’s device.  However, Examiner is unable to discern, based on Appellant’s remarks, how the proposed modifications are deemed to have change the intended purpose of Park’s device.  Examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
In the instant rejection, Park teaches stylus detection applies a signal in a preset period then subsequently measures a resonate response whereas hand/finger detection applies a signal in a preset period and measures during the signal application period. As discussed in the rejection, figure 6 of Park teaches driving first electrodes and sequentially receiving responses from second electrodes for hand detection (see paragraphs 0157-0161) OR figures 9A-9D driving so as to cause resonance with a stylus.  The invention of Park has been modified to provide an alternating timing for sensing stylus/finger, to filter noise so as to detect valid signals and to incorporate different frequencies to better differentiate between stylus/finger sensing signals.  Each of these modifications are straightforward and easily achieved by one of ordinary skill in view of the combined teachings of the prior art.
None of the modifications alter the intended purpose of Park.  As best understood by Examiner, the rejection is proper.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Dorothy Harris/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        
Conferees:
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625          
/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628                                                                                                                                                                                                                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.